ORDERED that the motion for leave to appeal is granted and the order of the trial court is summarily reversed in part and modified in part; and it is further
ORDERED that the matter is summarily remanded to the trial court for entry of a protective order that limits dissemination of the claims data to be produced to plaintiffs, their attorneys and their experts and for entry of an order that more narrowly limits the scope of the claims data to be produced in a manner to be determined by the trial court. Jurisdiction is not retained.